807 F.2d 175Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur F. JONES, Plaintiff-Appellant,v.SMALL BUSINESS ADMINISTRATION, Defendant-Appellee.
No. 86-3997.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 9, 1986.Decided Dec. 5, 1986.

Before RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
Arthur F. Jones, appellant pro se.
Raymond Emery Clark, Office of the United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order denying relief under the Freedom of Information Act is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Jones v. Small Business Administration, C/A No. 84-2461-OH (D.S.C., June 24, 1986).


2
AFFIRMED.